Case: 2:20-cv-04998-SDM-CMV Doc #: 20 Filed: 03/02/21 Page: 1 of 1 PAGEID #: 54




                       UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF OHIO, EASTERN DIVISION


    Colby Perkins and Natalie Perkins,
                                                         Case No. 2:20-cv-04998
                              PlaintiffV,
                                                         Judge 6DUDK'Morrison
                 – against–
                                                         0DJLVWUDWH-XGJH&KHOVH\09DVFXUD
    Synchrony Bank and Equifax Information
    Services LLC,                                        ORDER

                              DefendantV.


         Upon consideration of WKHNotice of Status of Settlement and Request for

  Extension (&)1R  jointly filed by 3ODLQWLIIVDQG'HIHQGDQW(TXLID[,QIRUPDWLRQ

  6HUYLFHV//&, it is hereby ORDERED that the parties are directed to file a joint written

  report detailing the status of this case on or before March 15,2021, unless they have

  filed a dismissal entry in accordance with Federal Rule of Civil Procedure 41(a)(1)(A) in

  the interim.


         IT IS SO ORDERED.


                                            V&KHOVH\09DVFXUD
                                            &+(/6(<09$6&85$
                                            81,7('67$7(60$*,675$7(-8'*(
